            CASE 0:21-cv-00580-NEB-LIB Doc. 1 Filed 02/26/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Matthew Kampf,                      )              Court File No.
                                    )
              Plaintiff,            )
                                    )         NOTICE OF REMOVAL
v.                                  )
                                    )
Principal Life Insurance Company,   )
                                    )
              Defendant.            )
                                    )
              __________________________________________________

       PRINCIPAL LIFE INSURANCE COMPANY (hereinafter “PLIC”) is named as the

Defendant in the above-captioned case, in which Plaintiff seeks to recover benefits

allegedly due under the terms of an employee welfare benefit plan sponsored by his

employer Go Consumers, Inc. and governed by the Employee Retirement Income Security

Act of 1974, as amended (“ERISA”). The Complaint, captioned Matthew Kampf v.

Principal Life Insurance Company, was commenced in the Sixth Judicial District, in St.

Louis County, in the State of Minnesota.

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and

1446, PLIC hereby gives notice of the removal of this action from the Sixth Judicial

District, St. Louis County, Minnesota, where it is now pending, to the United States District

Court for the District of Minnesota. In support of this Notice of Removal, PLIC states:

       1.      A Complaint and Summons were served on behalf of Plaintiff Matthew

Kampf (“Plaintiff”) on PLIC, in the Sixth Judicial District, St. Louis County, Minnesota, a

copy of which is attached as Exhibit A.


                                                                               A7087\307546761.v1
            CASE 0:21-cv-00580-NEB-LIB Doc. 1 Filed 02/26/21 Page 2 of 4




       2.       The aforesaid Summons and Complaint were first received by PLIC on

February 10, 2021. No further process, pleadings or orders have been served on PLIC. 28

U.S.C. § 1446(b) provides that a notice of removal may be filed within thirty (30) days

after receipt by the defendant of a copy of the initial pleading. As such, PLIC’s Notice of

Removal is timely filed under 28 U.S.C. § 1446(b).

       3.       At all times relevant to the service of Plaintiff’s Complaint and this Notice

of Removal, PLIC was incorporated in the State of Iowa and its principal place of business

was also located in the State of Iowa. Hertz Corp. v. Friend, 559 U.S. 77, 80 (2010)

(corporation is deemed “citizen” for §1332 purposes only where it is incorporated and

where its principal place of business is located).

       4.       At all times relevant to the service of Plaintiff’s Complaint and this Notice

of Removal, Plaintiff was a resident and citizen of the State of Minnesota.

       5.       In his Complaint, Plaintiff seeks damages in excess of $75,000. While PLIC

denies any liability and denies that Plaintiff is entitled to the relief sought and maintains

that Plaintiff has no damages, Plaintiff could be awarded an amount greater than

$75,000.00 if he is successful on his claim. Therefore, the amount in controversy is greater

than $75,000.

       6.       Because the jurisdictional minimum is satisfied and the parties are of diverse

citizenship, the Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332.

       7.       The United States District Court for the District of Minnesota also has federal

question jurisdiction over this case pursuant to 28 U.S.C. § 1331 because Plaintiff’s



                                              -2-
                                                                                 A7087\307546761.v1
              CASE 0:21-cv-00580-NEB-LIB Doc. 1 Filed 02/26/21 Page 3 of 4




Complaint is based on alleged violations of ERISA, and, therefore, this is a civil action

arising under the law of the United States and this Court has original jurisdiction.

         8.      Pursuant to 28 U.S.C. § 1446(b), the state court action may be removed to

this Federal District Court, being a United States District Court for the District of

Minnesota that embraces St. Louis County, Minnesota, within its jurisdiction.

         9.      Pursuant to 28 U.S.C. § 1446(d), PLIC will give written notice of this

removal to all parties in the state court action, and will file a copy of this Notice of Removal

with the clerk of the state court action in the event the matter is ever filed with the state

court.

         10.     Pursuant to 28 U.S.C. § 1446(a), PLIC attaches to this Notice of Removal a

copy of all pleadings, papers, and other orders served upon it in the state court action to

date. See Exhibit A attached hereto.

         11.     PLIC files herewith the civil cover sheet and has made payment of the

required filing fee.

         12.     PLIC has good and sufficient defenses to this action.

         WHEREFORE, Defendant Principal Life Insurance Company gives notice and

respectfully removes the above-entitled action from the Sixth Judicial District, St. Louis

County, Minnesota, to the United States District Court for the District of Minnesota.




                                              -3-
                                                                                 A7087\307546761.v1
         CASE 0:21-cv-00580-NEB-LIB Doc. 1 Filed 02/26/21 Page 4 of 4




Dated: February 26, 2021

                              HINSHAW & CULBERTSON LLP



                              By:    s/M. Annie Santos
                                    M. Annie Santos, Reg. No. 0389206
                                    Rita Gokhberg, Reg. No. 0401700
                                    333 South Seventh Street, Suite 2000
                                    Minneapolis, MN 55402
                                    Telephone: 612-333-3434
                                    Fax: 612-334-8888
                                    asantos@hinshawlaw.com
                                    mgokhberg@hinshawlaw.com

                                    ATTORNEYS FOR DEFENDANT
                                    PRINCIPAL LIFE INSURANCE COMPANY




                                      -4-
                                                                     A7087\307546761.v1
